DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 4 and 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Compare Figs. 4 and 5 with Figs. 1 and 2 of Kuwabara (US 8820119 B2).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The drawings merely include a rough illustration showing the formation of a medical glass container (Fig. 1), the glass container itself (Fig. 2) and various outputs including images and histograms (Fig. 3-7).  No drawings are provided for the claimed method or the various apparatus elements employed by the claimed method.  Therefore, the method of claims 1-19 and particularly the steps recited in claims 1, 5, 8, 9, 11, 15, 16, 17, 18 and 19 must be shown or the feature(s) canceled from the claim(s).  Likewise, the optical microscope 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "about 3 to 5 mm from the heel" in claim 7 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although [0031] mentions this dimension the description parrots the claim language and does not provide the necessary standard for ascertaining the requisite degree.
Claim 7 is also indefinite because it lacks antecedent basis for “the heel”.
Claim 18 is confusing and indefinite by reciting “the brightness distribution histogram is correlated to the processing deterioration level of the glass container”.  Although claim 1 provides antecedent basis for “a level of deterioration and silica peeling off of a glass container”, it is unclear if “processing deterioration level” is intended to refer back to this part of claim 1.  More specifically, the insertion of the word “processing” renders the antecedent basis unclear.  Also, it is unclear if the “level” in claim 1 refers to both deterioration of the glass container and silica peeling off the glass container or only one of these types of defects.
Claim 19 lacks antecedent basis for “the inner side surface”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen (Zai-Qing Wen, Gianni Torraca, Peter Masatani, Christopher Sloey, Joseph Phillips, Nondestructive Detection of Glass Vial Inner Surface Morphology with Differential Interference Contrast Microscopy, Journal of Pharmaceutical Sciences, Volume 101, Issue 4, 2012, Pg. 1378-1384, ISSN 0022-3549, https://doi.org/10.1002/jps.2304).
Claim 1
In regards to claim 1, Wen discloses a method for evaluating a level of deterioration and silica peeling off of a glass container molded from a borosilicate glass tube {see abstract and Introduction discussing examining the inner surface morphology of glass vial for delamination scars (deterioration and silica peeling off) which may be caused by high temperature formation of the vials or from pitting from the result of ions leaching out into the glass vial as discussed on pgs. 1380-1381. See also pg. 1384 
(a)    a step of imaging at least a portion of a surface of the glass container to obtain its image {see last paragraph of Introduction; Principle of DIC Microscopy; and DIC Microscopy Experiment discussing imaging the glass container.  See also the micrograph taken of the glass vial using a digital camera recorded by a computer.  See also that Wen discloses that scanning electron microscopes are also conventionally applied to examine glass surfaces at a microscopic scale as discussed in the Introduction and on pg. 1383.}, and
(b)    a step of analyzing a contrast of the image {DIC is differential interference contrast microscopy that generates contrast images as discussed in the Principle of DIC Microscopy in which interference of the two light wavefronts at recombination is sensitive to optical path and refractive index differences such that the contrast is proportional to the path length gradient along the beam direction and gives the appearance of a pseudo-three dimensional image of the sample.  The DIC micrographs of Figs. 1-6 therefore include contrast and may be qualitatively analyzed by viewing 
Claim 2
In regards to claim 2, Wen discloses wherein the step of imaging is performed with an optical microscope or a scanning electron microscope {the DIC microscope is an optical microscope as discussed in the Principle of DIC Microscopy.  See also the SEMs cross referenced above which are further discussed in the Introduction and on pg. 1383}.
Claim 3
In regards to claim 3, Wen discloses performed with a digital optical microscope {the DIC microscope is an optical microscope as discussed in the Principle of DIC Microscopy that generates an image that is digitized into a micrograph by a digital camera as discussed in DIC Microscopy Experiment and thus comprises a “digital optical microscope”}.
Claim 4
In regards to claim 4, Wen discloses performed with a digital optical magnification of 200X to 500X {See Figs. 1-6, particularly drawing descriptions thereof discussing/showing DIC micrographs taken at magnifications of 400x or 200x both of which are within the claimed range.  See also MPEP 2131.03 for range anticipation}.
Claim 5
In regards to claim 5, Wen discloses wherein the step of imaging the surface is performed by imaging an inner side surface or an outer side surface of the glass container {see DIC microscopy Experiment and Smooth Vial Inner Surface sections}.

Claim 6
In regards to claim 6, Wen discloses wherein the step of imaging the
surface is performed by imaging an outer side surface of the glass container  {see DIC microscopy Experiment which discusses imaging the outer surface of the glass container}.
Claim 7
In regards to claim 7, Wen discloses wherein the step of imaging the
surface is performed by imaging an outer side surface of the glass container which side surface is about 3 to 5 mm from the heel of the container {see Vial Inner Surface Scanning which discussing DIC pictures taken from the sidewall of the heel section from 1 to 10mm which fully encompasses and overlaps the claimed range.  See also MPEP 2131.03 for range anticipation}.
Claim 8
In regards to claim 8, Wen discloses wherein the step of imaging the surface is performed during or after manufacture of the glass container {DIC Microscopy Experiment discussing imaging the surface of glass container after manufacture}.
Claim 9
In regards to claim 9, Wen discloses wherein the step of imaging the surface is performed before or after annealing of the glass container {DIC Microscopy Experiment discussing imaging the surface of glass container while noting that the inspection is performed after the container is fully manufactured including annealing of the glass container}.
Claim 10
In regards to claim 10, Wen discloses wherein the image is a grayscale digital image {see Figs. 1-5 showing grayscale images which were digitized by the digital camera in DIC Microscopy Experiment}.
Claim 11
In regards to claim 11, Wen discloses wherein the image is a color or grayscale image which is converted into a grayscale digital image {see Figs. 1-5 showing grayscale images which were digitized by the digital camera in DIC Microscopy Experiment}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wen, AAPA (Applicant’s Admitted Prior Art), and Goda (US 20190336358 A1).
Claim 12
In regards to claim 12, Wen discloses wherein the image is a color or grayscale image {see cites above for claims 10 and 11) 
Goda is analogous art because it is directed to a common problem of digitizing microscope images.  Goda provides evidence that grayscale images are conventionally converted into a grayscale digital image by an arithmetic means using computer software {see [0066] discussing converting images from a digital microscope into a grayscale digital image using software while noting that software runs on a computer having arithmetic means (e.g. ALU, CPU) to perform the calculations for digitizing}.
Applicant also admits that converting an image into a grayscale digital image by using by an arithmetic means using computer software in [0024] of the instant application as filed.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Wen’s microscopy image generation that employs a digital camera to perform grayscale digitization to convert into a grayscale digital image by an arithmetic means using computer software as taught by Goda and/or AAPA because doing so merely combines prior art elements according to known methods to yield predictable results.


s 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wen and Fitzmorris (US 4691231 A).
Claim 13
In regards to claim 13, Wen discloses wherein the step of analyzing a contrast of the image 
Fitzmorris is analogous because it is directed to the same field of glass bottle inspection.  See Figs. 1, 3, 5 and Field of the Invention in Column 1.  Fitzmorris images glass bottles with video cameras 50 including sidewall inspection per column 6, lines 57-68 which also mentions video processing of the signals from the cameras.
Fitzmorris also teaches wherein the step of analyzing a contrast of the image is performed using computer software {see column 8, lines 36-68 and claim 12 discussing video processing computers for use with the invention wherein such computers employ software to analyze a contrast of the image.  See also contrast detection for detecting glass bottle deterioration as per column 3, lines 45-49; column 9, lines 10-51 and Fig. 5}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Wen’s borosilicate glass container inspection that analyzes a contrast on the image wherein the step of analyzing a contrast of the image is performed using computer software as taught by Fitzmorris because Fitzmorris 
Claim 14
In regards to claim 14, Wen discloses wherein the image is a grayscale digital image, and the step of analyzing the contrast of the image
Fitzmorris also teaches wherein the image is a grayscale digital image, and the step of analyzing the contrast of the image is performed using computer software {for grayscale see column 9, lines 11-19 discussing gray levels having 256 level (grayscale) resolution.  For contrast and software see column 8, lines 36-68 and claim 12 discussing video processing computers for use with the invention wherein such computers employ software to analyze a contrast of the image {see contrast detection for detecting glass bottle deterioration as per column 3, lines 45-49; column 9, lines 10-51 and Fig. 5}}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Wen’s borosilicate glass container inspection that analyzes a contrast on the image and wherein the image is a grayscale digital image such that the step of analyzing a contrast of the image is performed using computer software as taught by Fitzmorris because Fitzmorris motivates automation of manual glass bottle .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wen and Lin (US 20170200406 A1).
Claim 15
In regards to claim 15, Wen discloses wherein the image is a grayscale digital image comprising a plurality of image pixels
Lin is considered analogous because it is directed to solving the same problem of analyzing grayscale images.  Lin is one of many references teaching the conventionality of converting grayscale images to brightness by assigning gradation values of the grayscale to brightness ranges using a gamma curve.  See [0019].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Wen’s grayscale digital image comprising a plurality of image pixels such that , and wherein each image pixel is assigned a brightness value as taught by Lin because doing so can reduce the computational burden such that, for example, an 8-bit chip can be used instead of a 10-bit chip as motivated in [0019] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wen and Lin as applied to claim 15 above, and further in view of Leconte (US 2014/0362207 A1).
Claim 16
In regards to claim 16, Wen is not relied upon to disclose wherein the step of analyzing the contrast of the image is performed by analyzing the brightness values of the plurality of image pixels {see [0030] and claim 7).
Leconte is analogous because it is directed to the same field of glass container inspection as per [0001]-[0007] which also mentions that defects present contrast in the image that is sufficient to enable them to be detected.  Leconte employs a vision system 3 with image sensor 5 and light source 6 designed to enhance contrast as per Fig. 1 and [0050]-[0052].
Leconte teaches wherein the step of analyzing the contrast of the image is performed by analyzing the brightness values of the plurality of image pixels {see [0030] and claim 7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Wen’s borosilicate glass container inspection that analyzes a contrast on the image such that the step of analyzing the contrast of the image is performed by analyzing the brightness values of the plurality of image pixels as taught by Leconte because doing so merely combines prior art elements according to known methods to yield predictable results.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wen, Lin and Leconte as applied to claim 16 above, and further in view of Heuft (US 6,597,804 B1).
Claim 17
In regards to claim 17, Wen is not relied upon to disclose wherein the step of analyzing the contrast of the image is performed by analyzing the brightness values of the plurality of image pixels to determine a brightness value distribution histogram.
Leconte teaches determining a distribution histogram of the image in order to determine glass bottle defects in [0029] but does not mention that these histograms are of brightness values. 
Heuft is an analogous reference because it is in the same field of glass bottle inspection.  See Fig. 1 and column 4, line 66—column 5, line 39.
Heuft also teaches that brightness value distribution histograms are conventional and that analyzing the contrast of the image is performed by analyzing the brightness values of the plurality of image pixels to determine a brightness value distribution histogram.  See column 4, lines 49-57 in which brightness distributions (histograms) are used to evaluate the quality of glass bottles.  See also claim 1 and column 2, lines 14-30.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Wen’s borosilicate glass container inspection that analyzes a contrast on the image and Leconte’s image .


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wen, Lin, Leconte, and Heuft as applied to claim 17 above, and further in view of Fitzmorris (4,691,231).
Claim 18
Although the base combination renders obvious utilizing a brightness value distribution histogram to analyze the contrast and determine defects of a borosilicate glass container {see above citations for claim 1 including the DIC micrographs of Figs. 1-6 which include contrast that may be analyzed as per Pitting and Phase Separating and Glass Delamination and Discussion sections while Leconte and Heuft provide teachings of brightness histograms as further set forth above}, the base combination is not relied upon to disclose wherein the brightness distribution histogram is correlated to the processing deterioration level of the glass container.
Fitzmorris is analogous because it is directed to the same field of glass bottle inspection.  See Figs. 1, 3, 5 and Field of the Invention in Column 1.  Fitzmorris images glass bottles with video cameras 50 including sidewall inspection per column 6, lines 57-68 which also mentions video processing of the signals from the cameras.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Wen’s borosilicate glass container inspection that analyzes a contrast on the image and Leconte’s image histogram to detect glass bottle defects such that the brightness distribution histogram 
Claim 19
Although the base combination renders obvious utilizing a brightness value distribution histogram to analyze the contrast and determine defects of a borosilicate glass container {see above citations for claim 1 including the DIC micrographs of Figs. 1-6 which include contrast that may be analyzed as per Pitting and Phase Separating and Glass Delamination and Discussion sections while Leconte and Heuft provide teaches of brightness histograms as further set forth above}, the base combination is not relied upon to disclose wherein the brightness distribution histogram is correlated to an amount of alkaline deposits on the inner side surface of the glass container.
Fitzmorris also teaches wherein the brightness distribution histogram is correlated to an amount of alkaline deposits on the inner side surface of the glass container {see contrast detection for detecting glass bottle deterioration as per column 3, lines 45-49; column 9, lines 10-51 and Fig. 5.  See also column 2, lines 57-63 in which glass bottle inspection/selection standards are based on statistical analysis of the light and dark levels that indicate subtle differences between good and defective bottles including a range/level of deterioration per column 3, lines 45-49.  Significantly, column 10, lines 1-17 discuss creating a histogram count of not only the gray levels but “gray 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Wen’s borosilicate glass container inspection that analyzes a contrast on the image and Leconte’s image histogram to detect glass bottle defects such that the brightness distribution histogram is correlated to an amount of alkaline deposits on the inner side surface of the glass container as taught by Fitzmorris because Wen’s contrast analysis to detect defects .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ennis discloses applying a SEM for a morphological mapping study to determine surface relief along the length of an inner vial wall of a borosilicate glass vial and measuring the heel (3-5mm).  See pages 395-396 and 398-299.  
Histograms are widely applied to detect defects in a variety of products and materials.  See Ribnick (US 20130208978 A1) inspecting glass materials, webs, films, etc per [0023] with histograms in [0042].  See also Miller (US 20050168732 A1) including [0014], [0024] discussing the use of a “standard” histogram to determine contamination.  Also see Giebel (US 4428674 A) which is similar to Fitzmorris, applied above.  See also Andrews (US 20060181700 A1) including [0004] discussing inspecting surface geometry such as flatness and roughness, presence of particles, growths, etc. on the surface using histograms per [0587].  Also see Milne (US 20140177932 A1) including [0145] for detection of contaminates using a histogram per [0259]-[0260].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.